 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsurance Workers International Union, AFL-CIO,Local 60 (John Hancock Mutual Life InsuranceCompany) and Raymond James Ottomeyer, Jr.Case 14-CB-3296May 25, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn March 17, 1977, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge thatRespondent did not violate Section 8(b)(l)(A) of theAct by threatening to discipline and actually initiat-ing intraunion disciplinary proceedings against cer-tain of its members because they refused to partici-pate in union-sponsored "lunch demonstrations."Our dissenting colleague, on the other hand, wouldfind a violation based on her perception that thepicketing in question constituted a violation of Re-spondent's no-strike and no-slowdown obligationsarising out of the collective-bargaining agreementand, alternatively, on her position that the employeeswere insulated from union discipline because of their"apparently reasonable belief" that the activity was aviolation of the contract.The Employer in this proceeding is an insurancecarrier which employs a number of persons repre-sented by Respondent as sales agents. While thereare no uniform standard business hours for theseagents, they work on a commission basis between 50and 75 hours per week as the business demands andtheir stamina permits. Each agent is expected to pickthose times of the day when business calls or otherwork will be most productive, which for most agentsis between the hours of 8 a.m. and 9 p.m. during theweek as well as occasional weekends. Each agent isalso permitted to select appropriate periods duringthe day for personal activities or to attend regularunion meetings which the record discloses were heldon certain afternoons during the week.Confronted with what they considered a unilateralchange in working conditions relating to sales re-quirements. the International Union directed each ofits locals, including Respondent herein, to engage inprotest activity consisting of picketing during a 2-hour-a-day, 2-day-a-week period deemed most ap-propriate by the local. The locals were instructed notto disrupt the business activity of the Company, andto excuse members from picketing duty who had spe-cific assignments for the Company during the pe-riods of picketing. At the south St. Louis district of-fice, picketing occurred on each Tuesday andThursday from 10:30 a.m. to 12:30 p.m. betweenMarch 18 and April 6, 1976. When several unionmembers decided to return to work after the first dayof picketing, however, Respondent initiated intraun-ion disciplinary proceedings, claiming that personsdeclining to participate in the demonstrations werenot excused therefrom. One of these persons, whowas subjected to the disciplinary procedures, filedcharges with the Board, alleging that the Union hadviolated Section 8(b)(1)(A) of the Act.Union discipline is unlawful if it should violatesome recognized public policy. N.L.R.B. v. IndustrialUnion of Marine & Shipbuilding Workers of Americaand its Local 22 [U.S. Lines], 391 U.S. 418 (1968);Local 138, International Union of Operating Engineers(Charles S. Skura), 148 NLRB 674 (1964). For exam-ple, a union violates the Act if it attempts to disci-pline a member for refusing to engage in unprotectedactivity. Thus, the determinative question here iswhether the applicable collective-bargaining agree-ment between Respondent and the Employer pro-hibited the union-sponsored demonstrations, render-ing such activity unprotected.' However, since thiscase involves activity which is normally protectedunder the Act, any contract which is deemed to ren-der it unprotected must be "clear and unmistaka-ble." 2Contrary to our dissenting colleague, who relies onthe testimony of several agents that, but for the pick-eting, they would have engaged in company businessduring the period of the demonstrations, we do notfind that Respondent's conduct was a slowdownThe Administrative Law Judge found that the picketing was engaged into protest the Employer's unilateral imposition of minimum sales quotas.Minimum standards had been discussed and expressly rejected by theUnion during collective negotiations and the Union viewed the Employer'slater unilateral action as a "double cross." Arguably. it was also a violationof Sec. 8(aX5) rendering any ,tnke activity by the employees protected irr-espective of the no-strike pledge made by Respondent. Mastro Plastics Corp.v. N I.R.B.. 350 U.S. 270 (19'56)L but cf. Arlan' Department Store of Michi-gan, Inc. 133 NLRB 802 (1961). In any event. since the case apparently wasnot litigated on this theory, are shall assume. arguendo, that the activity inquestion was purely economic activity-Unequivocal waiver may be found in contract language or in bargaininghistory.236 NLRB No. 50440 INSURANCE WORKERS INTL. UNION, LOCAL 60within the meaning of the contract. The applicableprovision in the agreement prohibits all strikes andslowdowns, slowdowns being defined as any "con-certed action by a group of Agents for the purpose ofcoercing the Company into granting their demandsby the willful cessation or reduction of normal busi-ness activity." Citing bargaining history, the Admin-istrative Law Judge found that the no-strike and no-slowdown language was designed to preclude con-certed refusals by agents to attend companymeetings or to report weekly sales. No evidence ofeither a refusal to attend company meetings 3 or areduction in reported sales was presented or allegedby the General Counsel. To argue, as does our dis-senting colleague, that the no-strike clause prohibitsany concerted activity occurring during the hours of8 a.m. and 9 p.m., those hours when the agents con-cededly performed their selling duties, would be toinfer a waiver by the Union far beyond the evidentintent of the agreement. Moreover, at the very least,the clause is ambiguous and hence not "clear andunmistakable" with respect to these demonstrations,since, as the Administrative Law Judge specificallyfound, "the hours and amount of business activityvary between agents." 4Furthermore, we disagree with our dissentingcolleague's assertion that a union violates Section8(b)(1)(A) of the Act if it seeks to discipline personswho refuse to engage in concerted activity because of"an apparently reasonable belief" that the activity isbarred by the contract. A rule which immunizesunion members from intraunion discipline undersuch circumstances is inconsistent with the principlesannounced by the Supreme Court in Scofield, et al.(Wisconsin Motor Corp.) v. N.L.R.B., 394 U.S. 423(1969), and N.L.R.B. v. A4 Ilis-Chalmers ManufacturingCompanV, 388 U.S. 175 (1967). It is fundamental thatwhen an individual union member insists on inter-preting the contract's no-strike clause differentlyfrom the union the member acts at his own peril. Ifthe Board later finds that the concerted activity wasunprotected, then no union discipline can follow, butwhere, as here, the concerted activity is protected,then the union can initiate disciplinary proceedingsagainst the member without violating Section8(b)(l)(A) of the Act.' So long as union discipline is3 n fact, the record shows that Respondent scheduled its picketing so asnot to interfere with company meetings.4Although citing the dictionary definition of "normal" in support of hercontention that the clause barred the activity in question, iour dissentingcolleague apparently admits that "the contract language ...is uncertain,unclear, and therefore ambiguous in meaning."'Of course, where union rules and bIlaws contain no restraints on theresignation of members. a union mas not fine an ex-member who first re-signs from the union, then refuses to engage in concerted activity. N. i R Bv. Granite State Joint Board. Terxtile iforkeris nion of Ameririwa InrernaiionalPaper Box- Machine Co.]. 409 U.S. 213 (1972).neither in derogation of a recognized public policynor procedurally unfair, Congress has mandated thatit is insulated from scrutiny by either the Board orthe courts. We are of the view that the union's legiti-mate interest in maintaining the integrity of the strikeand other forms of concerted activity outweighs amember's interest in avoiding potential discipline bythe employer for engaging in unprotected activity byallegedly violating an ambiguous contract. For, wehave long held that the conduct of employees, other-wise protected, becomes unprotected only where it isbarred clearly and unmistakably by the collectiveagreement. Thus, unless the contract is unambigu-ous, union members are not presented with ourcolleague's hypothetical dilemma, and where it is un-ambiguous and the union nevertheless seeks to disci-pline those members who refuse to violate its provi-sions, we have no difficulty in finding that the unionviolated the Act. Finally, the dissent's approachwould pose signigicant difficulties in administrationsince, by its nature. it involves an inquiry into thesubjective states of mind of union members decliningto participate in union-sponsored activity.6Accordingly, we agree with the AdministrativeLaw Judge that Respondent did not violate Section8(b)(l)(A) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.MEMBE R M RPH'Y. dissenting:I disagree with my colleagues' adoption of the Ad-ministrative Law Judge's Decision dismissing thecomplaint in its entirety. Unlike my colleagues, Iwould find that Respondent Local 60 violated Sec-tion 8(b)(1)(A) of the Act by threatening certain ofits members with intraunion charges, and by holdinga hearing based on such charges, because they re-fused to participate in authorized picketing againsttheir employer, John Hancock Mutual Life Insur-ance Company (herein called the Employer), in theface of a broad contractual no-strike no-lockout pro-hibition.7 Thus, I also disagree with the Administra-6 See, Atelston. Lnion Fines and Picket Lines The NI.RA and Union Disci-phnari Puer., 17 U C.i.A. L. Rev. 681, 756 11970).'Art IV of the agreement. dealing with strikes, slowdowns. and lockouts,reads as follows:Although the parties recognize that so-called lockouts and strikes arepractically unknown to the business and. in fact. are accepted as inimi-Continued441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive Law Judge's and my colleagues' finding, as not-ed, that the picketing by the district sales agents ev-ery Tuesday and Thursday between the hours of10:30 a.m. and 12:30 p.m. was not a strike or "slow-down" as defined in the foregoing collective-bargain-ing agreement between the Employer and Respon-dent's parent organization (herein called theInternational).8The facts surrounding the picketing and Respon-dent's subsequent actions to discipline certain of itsmembers, including the Charging Party, for failing toparticipate in such picketing, are not materially indispute and are fully set forth in the attached Admin-istrative Law Judge's Decision. Briefly, they showthat the International has a contract with the Em-ployer covering all of the Employer's district salesagents. This contract, effective from June 25, 1975,through June 28, 1978, contains the no-strike or no-slowdown provisions described above. Some 3 or 4months after the foregoing contract was executed,the Employer sought to impose on the unit employ-ees a minimum sales requirement similar to the onewhich the parties, during their recently completedcontract negotiations, had agreed not to impose. TheInternational considered the Employer's action a"double cross" and, in February 1976. advised eachlocal union and district office chairman that the In-ternational would undertake protest demonstrations.These demonstrations were to be in the form of pick-eting at each of the Employer's district offices for 2hours a day on each of 2 days per week, timed tocoincide with the contractually required report dayswhen all agents are required to come to the office toreport on their sales, etc. The International advisedcal to the interests of the policy holders, during the term of this con-tract, the Company will not lockout any District Agents. and theUnion. including all locals thereof. will neither cause. direct nor permitan) manager, officer, or representative. to engage, participate. or in annway assist in a strike (or slowdown. No officer or representative of theUnion or any local thereof, will authorize, approve. ratify, or condoneany strike or slowdown.s A "slowdown" is defined in the same art. IV as follows:The term "slovdown" as used in this Article shall mean, but ntl howay of limitation, concerted action by a group of Agents for the pur-pose of coercing the Company into granting their demands by the will-ful cessation or reduction of normal business activity.My colleagues assert that to read into this definition, as I would, a prohibi-tion against "any concerted activity during the hours of 8 a.m. and 9 p.m.,those hours when the agents concededly performed their selling duties,would be to infer a waiver by the Union far beyond the evident intent of theagreement." But their position flies in the face of the plain language of theclause. specifically "by the willful cessation or reduction of normal hu.inevsactivity lemphasis supplied]." Webster's Third New International Diction;lr(unabridged) defines "normal," inter alia, as "according to, constitutirg. ornot deviating from an established norm, rule, or principle: conformed to atype, standard or regular pattern: ...REGULAR ...[working hours]... Clearly their "normal business activity" refers to and encompasesthe working i.e, regular, hours of the agents--or as my colleagues put it"those hours when the agents ...performed their selling duties," In short,the prohibition against a "slowdown" or work stoppage during the regul.irworkday was completeits locals that agents specifically scheduled to workon picketing days were to be excused from picketingduty.In the south St. Louis district, the only facility in-volved herein, the report days are Tuesdays and Thurs-days, with the agents normally being in the officefrom 8:30 or 9 a.m. until about 10:30 a.m. doing nec-essary paperwork. On Thursdays, there generallywould be a sales meeting starting about 10 a.m. andlasting half an hour or so. Respondent decided topicket this facility from 10:30 a.m. until 12:30 p.m.on Tuesdays and Thursdays commencing March 18.Such picketing continued in this fashion until April6.The Charging Party and eight other agents refusedat one time or another to participate in the picketing,essentially because they believed that the picketingduring the time they normally would be workingconstituted a slowdown and violated article IV of thecontract. Respondent's district office committeebrought charges against these employees for failingto join in the picketing without a proper excuse. Ahearing on such charges was held on July 14, 1976.At the time of the hearing herein, the employees hadnot yet been advised as to the disposition of thecharges against them.The Administrative Law Judge found that, withoutquestion, the picketing was concerted action by agroup of agents for the purpose of coercing the Com-pany into rescinding its imposition of the minimumstandards requirement. He also found that if theagents had not been engaged in the picketing activi-ties during the hours of 10:30 a.m. and 12:30 p.m. onTuesdays and Thursdays, they would have been en-gaged in some activity involved in the business ofselling life insurance for the Employer. And, indeedthe employees who did not participate in the picket-ing testified that they worked during these periods.Notwithstanding the foregoing findings, the Admin-istrative Law Judge concluded that the picketing wasnot a "slowdown" as defined by the contract becauseit did not result in a "reduction in normal businessactivity." He reached this conclusion because districtagents do not have set working hours and, in fact,work 10 to 12 hours a day as their stamina permits.I cannot subscribe to this logic. It is clear that, butfor the picketing, the employees would have been en-gaged in normal sales activities. The fact that diligentagents may have made up for the time spent in pick-eting by working extra hours at night or on weekendsdoes not justify a finding that the picketing did notinterfere with or reduce normal business activity. Itherefore would find that the picketing was in viola-tion of the parties' broad contractual no-strike provi-sion. Since picketing in violation of a no-strike clause442 INSURANCE WORKERS INTL. UNION, LOCAL, 60is not protected by Section 7 of the Act, it followsthat Respondent may not lawfully discipline itsmembers for declining to participate in such picket-ing. Accordingly, I conclude that by threatening tobring charges against certain of its members, and byholding a hearing on such charges, all because theyfailed to participate in unprotected picketing activi-ties, Respondent Local 60 violated Section 8(b)(1)(A)of the Act.My colleagues argue that when a union memberdisagrees with the union's interpretation of thecontract's no-strike provisions, he acts at his peril inrefusing to honor the strike; presumably, any con-cern the member may have about employer reprisalfor allegedly violating such contract, however rea-sonable that concern may be in light of the contract'sambiguity, is outweighed by the union's legitimateinterest in maintaining the integrity of its strike. Un-der their view, no matter how he guesses, the membermay well be wrong, for he exposes himself to adverseaction from either or both contracting parties. It isunconscionable to present a member with such a di-lemma. Instead the consequences must fall on thecontracting parties, in this case the Union. since itwas the one who agreed to the contract languagewhich is uncertain, unclear, and therefore ambiguousin meaning. The union cannot penalize its membersfor not acting in accord with its dictates and avoidresponsibility for its own failures in draftsmanship orthe like. That I will not be a party to. Hence, I wouldfind the violations as alleged even assuming that thepicketing here did not violate the contract's no-strikeprovisions."Accordingly, I would find the violation undereither of the alternative theories advanced by meabove.In reaching this conclusion, I am aware that there are and uill be situa-tions where the interpretation of a no-strike clause will be necessars todetermine the scope or extent of its coverage to certain situations,. such assympaths strikes. See, e.g.. Garu-Hohurt ateur (C-rporarion. 210 NL RB '42(1974). enfd. 511 F.2d 284 iC(A. 7. 1975), but this is not one of those situa-tionsDECISIONSTATEMENT OF THE CASEJAMES L ROSE. Administrative Law Judge: This matterwas heard I before me in St. Louis, Missouri, on January11-12, 1977. The General Counsel's complaint alleged ingeneral terms that Respondent threatened certain of itsmembers with intraunion charges and held a hearing con-cerning those charges because these members had refusedI Respondent's motion to correct the record in certain respects Is herchsgrantedto participate in certain picketing. It was alleged by theseacts that Respondent violated Section 8(b)(1)(A) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. § 151,ec seq.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, and theentire record in this matter I hereby make the following:FINDINGS OF FACT1. THE Bt:SINESS OF THE COMPANYJohn Hancock Mutual Life Insurance Company is a cor-poration engaged in the selling of life insurance and relatedservices throughout the United States of America, includ-ing St. Louis, Missouri. In the course and conduct of itsbusiness at its south St. Louis, Missouri, district office, thefacility here involved, the Company annually derives inexcess of $500,000 of which more than $50,000 is frompremiums collected in the State of Missouri and submittedto its place of business in Massachusetts.Respondent admits, and I find, that the Company is anemployer engaged in commerce within the meaning of Sec-tion 2(2). (6). and (7) of the Act.11 THE LABOR ORGANIZATION INVOLVEDThe Respondent. Insurance Workers InternationalUnion, AFL-CIO, Local 60, is admitted to be, and I findis, a labor organization within the meaning of the Act.III THE ALI.EGED UNFAIR LABOR PRACTICESA. Factual BackgroundRespondent's parent organization, Insurance WorkersInternational Union, AFL CIO, Local 60 (herein calledthe International) is a party to a collective-bargainingagreement with the Company effective June 25, 1975,through the last Wednesday of June 1978.This contract covers a bargaining unit of all districtagents employed by the Company throughout the UnitedStates excluding district managers, staff managers, andclerical and supervisory employees.There are approximately 6,000 district agents covered bythis contract working out of approximately 300 district of-fices. The only facility involved in this matter is the St.Louis district office, one of four district offices of the Com-pany in the metropolitan St. Louis area.During negotiations for this contract, the Company pro-posed, among other things, a minimum standards clause,the essence of which was that each district agent wouldhave to produce commissions of at least 50 percent of thenationwide average. Failure would subject him to dis-charge. The Company also proposed clarification of thearticle concerning agent's duties and responsibilities to in-clude that agents "will sell the products of the Company."The Union advised the Company during negotiationsthat the minimum standards proposal, if the Companycontinued to insist on it, would be a strike issue; however,the Union would agree to the "will sell" language. During443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe final hours of bargaining, the Company capitulated onits demand for the minimum standards. The "will sell" lan-guage was included in the contract.Approximately 3 or 4 months after execution of the con-tract, however, the Company began to enforce a minimumstandards requirement similar to the one it had proposedduring negotiations.The Union was advised that the Company began callingin agents whose quarterly sales records showed less than 50percent of the company average. These individuals werewarned that unless their production increased they wouldbe discharged. The Company also advised in writing to allthe agents whose production in 1975 was 50 percent belowaverage that unless their performance improved theywould be terminated.The International, specifically through Arthur Higgin-son, the International vice president in charge of the JohnHancock contract, concluded that the Company's actionwas a "double cross."Accordingly, in or about February, Higginson advisedthe president of each local union as well as the districtoffice chairman of each John Hancock district office thatthe International would undertake protest demonstrations.Such would be in the form of picketing the district officesof the Company throughout the United States 2 hours oneach of 2 days a week. Apparently this time was pickedbecause under the contract (art. XXI) there are two reportdays each week, normally on Tuesdays and Thursdays,when all of the agents of a particular district come to thedistrict office to report sells, have meetings with the districtmanager, and related activities.Higginson, in his letter, specifically advised the localpresidents and district chairmen that any district agentwho was scheduled to have an audit, inspection, or other-wise was scheduled specifically to work during the periodof the picketing would be excused from doing so.In the south St. Louis district, the report days are Tues-days and Thursdays with the agents normally being in theoffice from 8:30 or 9 a.m. until about 10:30 a.m. Duringthese times they would do paperwork, and on Thursdaysthere would be a sales meeting starting about 10:00 a.m.and lasting one-half hour or so. It was determined by Re-spondent to picket the south St. Louis district office from10:30 a.m. until 12:30 p.m., on Tuesdays and Thursdays,commencing March 18. There was, in fact, picketing dur-ing these hours on each Tuesday and Thursday fromMarch 18 to April 6.The Charging Party, Raymond James Ottomeyer, Jr., aswell as fellow employees Phillip P. Wilson, Jr., RobertAchter, Jerry Beal, Dennis Bullock, Cecilia Cappiello, Ma-rie Massey, Ray Pulmer, and William Stienmetz refused atone time or another to join in the picketing. The principalreason they gave for not picketing was that they believedthe picketing to be violative of article IV of the collective-bargaining agreement which says, in pertinent part, "theUnion, including all Locals thereof, will neither cause, di-rect, nor permit any member, officer or representative toengage, participate or in any way assist in a strike or slow-down." These individuals felt that the picketing action dur-ing what they considered to be time they would normallybe working constituted a slowdown in violation of the con-tract and that to engage in such activity would jeopardizetheir jobs. They also questioned the International's posi-tion with regard to the substance of the protest. Ottomeyertestified that he felt the Company could do what it wasdoing because of the "will sell" language.For failing to join in the picketing, and not being ex-cused therefrom, the district office committee of the southSt. Louis facility (Mitchell Assaf, chairman, Robert Ah-sens, secretary, and William Shriner, treasurer and publici-ty member) brought charges against them. These chargeswere set for a hearing before a trial board pursuant to theInternational constitution by the local union officers. Thetrials of each were held on July 14, 1976. To the date of thehearing, the district agents involved had not been advisedconcerning the disposition of the charges against them.B. The Contention of the PartiesThe General Counsel contends that by threatening tobring charges against these employees, and by actuallydoing so, and trying them for violating the direction of theInternational, Respondent thereby restrained and coercedthem in violation of Section 8(b)(1)(A) of the Act.Implicit in the General Counsel's argument, althoughnot alleged in the complaint, is that the picketing orderedby the International was in fact violative of the contract.Hence, the picketing was unprotected activity and to disci-pline an employee because he refuses to engage in unpro-tected activity violates Section 8(b)(l)(A).Respondent contends that it is privileged by virtue of theproviso to Section 8(b)(1)(A) to discipline its members.Thus, its threats to do so as well as actually trying theemployees in question is not violative of Section 8(b)(l)(A).Implicit in Respondent's contention is the picketing, or-dered by the International and actually performed bymembers of Respondent, was not violative of the contract.C. ,4 nalvsis and Concluding FindingsSection 8(b)( 1)(A) does not prohibit a union from discip-lining its members, so long as the reason for the disciplineis not violative of some overriding public policy 2 such aswhere the member files a charge with the Board; 3 or wherethe member refused to honor a sister local's picket line,because to have done so would have been violative of theno-strike clause of a contract; 4 or where members weredisciplined for crossing their union's picket line and per-forming work which, in a 10(k) proceeding, the Board saidwas theirs.9If the activity here, directed by the International andengaged in by Respondent through its district committeeand the district agents, was in violation of the collective-bargaining agreement then Respondent could not lawfullythreaten or discipline those members who refused to partic--Sofieldr, et ai ( Weonsim Motor Corpl v. N.L.R.B., 394 U.S. 423 (1969).Local 138. Intrrnationul Union of Operauing Engineers, AFL CIO(( harle S Skura), 148 NLRB 679 (1964)4 L.ocal 12419, International Union o f Dist.ri. 50, United Mine WBorkers of.4nlerica (Natlional Grinding W'heel ( mnlpanv, In ), 176 NLRB 628 (1969).International Alliance Olf heatrical Stage Emplorees IRKO General, Inc.4 OR I i' Division). 223 NLRB 959 (1976)444 INSURANCE WORKERS INTL. UNION, LOCAL 60ipate.6If, on the other hand, the activity was not in breachof the contract, or some other overriding public policy.then the Union might threaten to discipline its membersand in fact do so without violating Section 8(b)(I)(A) ofthe Act.7The General Counsel does not allege any act violative ofan overriding public policy other than requiring employeesto picket during times of "normal business activity." It isalleged only that the picketing by employees at the timesindicated breached the contract.Thus, the dispositive issue is whether the picketing, infact, did not breach the contract. The alleged breach ofcontract, however, is not an unfair labor practice, thus,whether there is a contractual relationship between Re-spondent and the Company is not material. Respondent isnot alleged to have breached the contract in violation ofthe Act. Respondent is alleged to have urged employees tobreach the contract and when they refused, disciplinedthem for the refusal.The contractual language relied on by the GeneralCounsel is in article IV which prohibits the International orits locals from engaging in "a strike or slowdown." ArticleIV continues:The term "slowdown" as used in this Article shallmean, but not by way of limitation, concerted actionby a group of Agents for the purpose of coercing theCompany into granting their demands by the willfulcessation or reduction of normal business activity.There is no question here but that the picketing was con-certed action by a group of agents for the purpose of coerc-ing the Company into rescinding its imposition of the mini-mum standards requirement. Indeed, the picketing wasapparently successful inasmuch as the Company did in factrescind the minimum standards requirement.Thus, the issue is whether by picketing the employeesengaged in a "slowdown" within the meaning of the con-tract.While a literal reading of article IV could conceivablymake the picketing a breach of the contract, for the reasonshereinafter given, I conclude that the protest demonstra-tion was not violative of the collective-bargaining agree-ment.Compensation of Company's employees specifically, andin this industry generally, is on a commission basis. One'ssalary is therefore tied directly to the number and value ofpolicies he sells. This in turn is dependent directly upon thenumber of prospective purchasers he talks to. The numberof prospects he talks to is tied directly to the amount ofprospecting he does-telephoning or otherwise contactingpeople who might be interested in purchasing insurance.The more hours each week an agent works, the greaterhis likelihood of success. While there are some unproduc-tive hours (e.g., after 9 p.m.) the number of hours an agentcan work each week is limited principally by his individualCo-mmunications .W orkcrs j.4 erilca, .4 Fl. ('10 and ,Ve i I r, Local a ,11()., (ommuniiation, I{orAt'r, AI.4mrira. .41t. ('10 204 NlRH 782(1973).' LRB 1. .4li , ( hbalmiers .fanuftituring ( o,,,ipan, 388 t S 175(1967)stamina. It follows, therefore, that some insurance agentswork more hours than others and that, in any event, thework hours of insurance agents vary to some extent de-pending on the needs of the consumer public and theagents' capacity.Typically during the daytime hours--from approximate-ly 9 a.m. until 4 or 5 p.m. an agent does his "prospecting"as well as a certain amount of required paperwork involv-ing previously sold policies. In the evenings, from 6:30 orso. the agent makes personal visits to people with whom hehad arranged appointments. This is done most evenings,Mondays through Fridays, and occasionally on Saturdays.Some agents (do work a few hours on Saturdays and occa-sionally on Sundays, again depending on the particularagent's capacity and desire.Other than the two specific reporting days and an occa-sional special occasion, the agents are not required to be atthe district office. The district debit agent is, to an extent,an exception to this in that he works out of the districtoffice, whereas the others work out of their homes. Thoughhe is available to service walk-in accounts and receive pay-ments. there are also clerks available for these purposes.But he also must, and does, spend much of his time out ofthe office. Thus, I find that for purposes of this case, thedistrict debit agent was no different from the others.While there are no uniform normal business hours forinsurance agents, the general pattern appears to be 10 or 12hours a day. Monday through Friday, and a few hours onthe weekends. Again depending on the particular agent,time is taken off for lunch, supper, as well as other activi-ties, including attending union meetings.The question, therefore, is whether by picketing on Tues-days and Thursdays from 10:30 a.m. to 12:30 p.m., theemployees were engaged in a "slowdown," that is, a "re-duction in normal business activity."From the totality of the record it is apparent that hadthey not been involved in picketing during the times indi-cated. they would in almost every case have been engagedin some activity involved in the business of selling life in-surance for the Company. The testimony of Ottomeyer,Cappiello, and Wilson is that they refused to participate inthe picketing and, in fact, during the hours of the picketingdid engage in work activity on behalf of the Company.Wilson testified, for instance, that he picketed on the firstday, determined that it was not a good idea, and on theother days did his usual work which included being at thedistrict office as the district debit agent. On the other hand,the picketing employees might very well have used theseparticular blocks of time for personal business.In any event, that the employees may very well have hadwork which could have been done during the picketinghours does not necessarily mean that by picketing theywere involved in a "reduction of normal business activity."Since the hours and amount of "business activity" varybetween agents, what is "normal" is necessarily ambigu-ous. The precise meaning of the work "slowdown" in thecontract, therefore, is open to interpretation.The only meaningful evidence brought forth at the hear-ing concerning what this clause means was the testimonyof Higginson concerning its origin. He testified that in theyears prior to this particular clause having been agreed to.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasionally agents would concertedly determine, for in-stance, not to report all their sales of the previous week orconcertedly refuse not to go to the district meeting. It wasthis sort of thing that the Company wanted stopped.This type of activity, which the parties agreed to pro-hibit, is not what Higginson referred to as "lunch demon-strations," wherein the agents, during the lunch hour orsimilar short periods of time, would picket or otherwiseprotest company actions. Higginson's undenied testimonyis that "lunch demonstrations" were not prohibited by arti-cle IV.In addition, Higginson instructed the local unions thatthe time for this particular protest should be set as conven-iently as possible to the particular district's reporting hoursbut should not interfere with them, and that members whohad specific assignments for the Company should be ex-cused from the picketing. (Ottomeyer was in fact excusedon the two occasions he was out of town on company busi-ness.)It is apparent that the International, and presumably Re-spondent, sought to demonstrate against the Company butwithout requiring employees to be away from a specific jobassignment. As to prospecting, meeting with prospectivecustomers and the like, the individual agent could controlthe precise time of this work. Therefore neither picketing,nor doing anything else during those specific hours, wouldnecessarily interefere with their ultimately doing that work.The thrust of the activity here was not that the employ-ees were refusing to do all their work. They were not with-holding any services. They simply were not doing any workfrom 10:30 a.m. to 12:30 p.m. on Tuesdays and Thursdaysin order to picket the company office. The fact that nocalls, or whatever, were made during these times was inci-dental. The employees were not protesting by refusing towork-they were protesting by picketing. Such was theInternational's instruction and such, I find, was the case.To conclude that the picketing here was violative of theslowdown proscription of the contract would mean that atno time during the day or night could Respondent direct itsmembers to engage in protest picketing of the Company.This is so because a given agent might conceivably havesomething to do involving the Company's business. Inshort, to agree with the General Counsel's contention thatthis picketing was violative of the contract would meanthat from the hours from 8 a.m. until 9 p.m., or so, Respon-dent could not demonstrate or do anything involving theparticipation of its members. It could not, for instance,hold union meetings, which it does in the afternoons, orhave agents appear at legislative hearings, as other localshave done.To interpret the contract so restrictively would be toconclude that the International willfully negotiated awayits right to engage in protest activity against the Company,where, as in the instant case, it had strong reason to believethat the Company was itself breaching the contract. Uponthe state of this record and reading the clause in question Icannot make such a finding. I cannot conclude from thecontract language that the International give up its right toengage in protest picketing on the very limited basis that itdid in this case. This superimposed on Higginson's testi-mony concerning what the parties actually meant whenthey negotiated this language leads me to conclude thatpicketing during normal business hours, but at times whenthe district agents are not required specifically to be work-ing, is not a violation of the contract. The picketing wastherefore not unprotected activity. Accordingly, Respon-dent could lawfully threaten to discipline and actually dis-cipline its members who refused to participate.THE REMEDYHaving found that Respondent did not violate Section8(b)(1)(A) of the Act, I will recommend that an order beissued dismissing the complaint in its entirety.CONCLUSIONS OF LAW1. John Hancock Mutual Life Insurance Company is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Insurance Workers International Union, AFL-CIO,Local 60, is a labor organization within the meaning ofSection 2(5) of the Act.3. By picketing the Company's south St. Louis districtoffice from 10:30 a.m. to 12:30 p.m., on Tuesdays andThursdays, from March 18 to April 6, 1976, Respondentdid not breach, nor require its employee-members tobreach the contract Insurance Workers InternationalUnion, AFL-CIO, has with the John Hancock Mutual LifeInsurance Company.4. By threatening to discipline and actually discipliningthe employees named in the complaint because they re-fused to participate in the picketing described above, Re-spondent did not violate Section 8(b)(1)(A) of the Act.Upon the foregoing findings and conclusions, the entirerecord in this case and pursuant to provisions of Section10(c) of the Act, I hereby issue the following recom-mended:ORDER8The complaint is hereby dismissed in its entirety.In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.446